There are two motions for a rehearing in this case, — one by defendant in error Noyes Rand and the other by defendant in error P.B. Delaney. Having considered the motion of Rand, we see no good reason for changing our former opinion and it is therefore overruled.
Delaney was a defendant in the original suit, but in his pleadings disclaimed any interest in the Cotton addition. It seems that he was a part owner of the mineral lands, but no judgment was sought against these lands or against him on that account. The trial court gave judgment in his favor. Presumably he was made a party to the appeal out of abundance of caution. No error was assigned by the plaintiffs in error either in the Court of Civil Appeals or in this court as to the judgment for him. It should have been affirmed. His motion is therefore granted and our former judgment is reformed by setting aside so much thereof as reverses the judgment in his favor, and by affirming the judgment of the trial court and of the Court of Civil Appeals as to him.
Judgment reformed.